UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7425


RANDY LASSITER,

                    Plaintiff - Appellant,

             v.

GERALD JENKINS; SHANE KNIGHT; DEPUTY KLUTTS, Individual & Official
Capacity, Deputy/Sheriff; ERICA WILLIAMS, Sergeant, Deputy-Sergeant,
Individual & Official Capacity; ERIK SHILDT, Corporal, Deputy-Corporal,
Individual & Official Capacity; PAUL BROWN, Corporal, Deputy-Corporal,
Individual & Official Capacity; NORFOLK CITY JAIL, Department of Corrections,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:19-cv-00596-LO-JFA)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before GREGORY, Chief Judge, and FLOYD and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy Lee Lassiter, Jr., Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD, PC,
Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randy Lee Lassiter, Jr., appeals the district court’s order granting Respondents

summary judgment in favor of Defendants. On appeal, we confine our review to the issues

raised in the informal brief. See 4th Cir. R. 34(b). Because Lassiter’s informal brief does

not challenge the basis for the district court’s disposition, he has forfeited appellate review

of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we deny Lassiter’s motion to appoint

counsel and affirm the district court’s judgment. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2